Citation Nr: 1509394	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  12-28 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran served on active duty in the Army from April 1969 to April 1970.  He died in March 2001, and the appellant is his surviving spouse.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision by Milwaukee, Wisconsin VA Regional Office (RO).  

The appellant's claim of service connection for the cause of the Veteran's death was previously denied a final June 2002 rating decision.  The February 2012 rating decision reopened the claim and denied it on de novo review.  Irrespective of the RO's actions during the course of this appeal, the Board has a jurisdictional responsibility to determine whether a previously denied claim is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the claim has necessarily been characterized as a claim to reopen, as noted characterized on the preceding page t.

The appellant's appeal seeking waiver of recovery of an overpayment of VA death pension benefits in the amount of $352 is the subject of a separate Board decision.  


FINDINGS OF FACT

1.  A June 2002 rating decision denied the appellant  service connection for the cause of the Veteran's death, finding that the evidence failed to establish a relationship between the Veteran's cause of death and his military service; she initiated, but did not perfect, an appeal of that rating decision, and it became final based on the evidence of record at the time.

2.  Additional evidence presented since the June 2002 rating decision is either cumulative of evidence previously considered or does not relate to an unestablished fact necessary to substantiate the claim of service connection for the cause of the Veteran's death.


CONCLUSION OF LAW

New and material evidence has not been received, and the claim of service connection for the cause of the Veteran's death may not be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

The RO provided pre-adjudication VCAA notice by letter dated in March 2011.  In that letter, the appellant was also notified of the type of evidence necessary to reopen the claim of service connection for the cause of the Veteran's death, namely, new and material evidence and what each of those terms - "new" and "material" - meant.  Additionally, the appellant was notified on what basis the claim was previously denied, and what evidence was needed to substantiate the underlying claim of service connection for the cause of the Veteran's death.  See Kent v. Nicholson, 20 Vet. App. 1 (206).  The appellant was notified that VA would obtain service records, VA records and records of other Federal agencies; and that she could submit records not in the custody of a Federal agency, such as private medical records or with her authorization VA would obtain any non-Federal records on her behalf.  

The appellant was afforded the opportunity to testify at a hearing, but she declined a hearing.  The RO has obtained the Veteran's service treatment and personnel records and VA treatment records.  The RO has also undertaken additional steps to verify whether or not the Veteran ever served in the Republic of Vietnam, for the purpose of determining if he had presumed exposure to herbicides therein.  The appellant has not identified any additionally available evidence, to include private treatment records, for consideration in her appeal.

In regard to a claim to reopen, the duty to assist by arranging for a VA medical examination or medical opinion does not apply unless the claim is, in fact, reopened.  38 C.F.R. § 3.159(c)(4)(iii).  As the claim herein is not reopened, a VA medical examination or medical opinion is not mandated under VA's duty to assist.

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the appellant in developing the facts pertinent to the claim is required to comply with the duty to assist.

Application to Reopen Service Connection Claim

Procedural History and Evidence Previously Considered

A June 2002 rating decision denied service connection for the cause of the Veteran's death on the basis that the evidence from service and after service did not show that the cause of his death was related to his military service.  

The appellant initiated an appeal of the June 2002 rating decision by filing a notice of disagreement (NOD) in September 2002.  In response, the RO issued her a statement of the case (SOC) in the matter in December 2002, informing her of the time requirements (i.e., 60 days from the date of the SOC, or within the remainder of the one-year period from the date of the letter notifying her of the action she had appealed), in which to perfect her appeal to the Board by filing a substantive appeal or else her case would be closed.  She did not file a substantive appeal.  

As the appellant did not perfect her appeal to the Board, the June 2002 rating decision became final by operation of law; the claim now may be reopened only if new and material evidence is presented.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156.  

The pertinent evidence of record at the time of the rating decision in June 2002 consisted of service treatment records, the Veteran's DD Form 214 (Armed Forces of the United States Report of Transfer or Discharge), the appellant's claim, and the Veteran's death certificate.  In the appellant's May 2002 application for Dependency and Indemnity Compensation (VA Form 21-534), she indicated that she was claiming that the cause of the Veteran's death was due to service.  The Veteran's death certificate indicates that he died at home in March 2001, and that the immediate cause of death was hypertensive cardiovascular disease, with diabetes mellitus as a significant condition contributing to death but not resulting in the underlying cause.  There was no autopsy.  The Veteran's DD Form 214 shows that he served on active duty in the Army from April 1969 to April 1970, and that such duty did not include any foreign/sea service.  The service treatment records do not show any complaint, finding, or diagnosis of hypertension, cardiovascular disease, or diabetes mellitus, or any symptoms thereof.  Additional records in the file at the time of the June 2002 rating decision consist of VA and private medical evidence showing evaluation and treatment for a psychiatric disability (schizophrenia) and defective vision in the left eye.  A May 1984 rating decision granted service connection for defective vision in the left eye with macular hole, but denied service connection for schizophrenia.  

Current Claim to Reopen

As the unappealed rating decision in June 2002 by the RO became final based on the evidence then of record, new and material evidence is required to reopen the claim.  38 U.S.C.A. § 5108. 

"New evidence" means existing evidence not previously submitted to agency decision makers; "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption is rebuttable when the evidentiary assertion is beyond the competence of the person making the assertion.  See King v. Brown, 5 Vet. App. 19, 21 (1993) (evidentiary assertions are presumed true except when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion). 

Analysis

The additional evidence presented since the rating decision in June 2002 consists of VA medical records, service personnel records, and documentation of the RO's efforts to verify whether or not the Veteran ever served in the Republic of Vietnam for the purpose of determining if he had presumed exposure to herbicides therein, as well as statements of the appellant.

The additional VA records, dated from 1983 to 2000, show that the Veteran was treated for a variety of physical and mental ailments.  Diabetes mellitus was not diagnosed until the early 1990s (a September 1994 outpatient record indicates that he had been on medication for two and a half years).  Hypertension and cardiovascular disease appear to have arisen since then, although the records are not clear on the diagnosis.  In fact, less than a year before his death, the Veteran's diagnoses in July 2000 included hyperlipidemia (for which he was taking simvastatin), and he had no cardiovascular complaints.  Records dated in October 1983 and January 1987 note the Veteran specifically denied having diabetes mellitus or hypertension.  Therefore, this evidence, which does not show a diagnosis of diabetes mellitus or hypertensive cardiovascular disease prior to the 1990s at the earliest, is not new and material because it does not tend to relate to an unestablished fact necessary to substantiate the claim.  That is, these records do not show whatsoever that the cause of the Veteran's death was, or may be,  related to his military service.  Rather, the additional evidence discloses the ongoing nature of the Veteran's conditions beginning many years after service discharge, and does not trace the etiology of these conditions back to his period of service (or to the first post-service year).  The basis for the initial denial of this claim in June 2002 was that the record was devoid of evidence showing (1) hypertensive cardiovascular disease and diabetes mellitus during service or in the first post-service year and (2) a nexus between the cause of death and service.  The evidence added to the file since that 2002 rating decision is likewise devoid of either element (1) or element (2).  Although the evidence is new, it does not meet the regulatory definition of material evidence under 38 C.F.R. § 3.156(a). 

While some service personnel records added to the file since the 2002 rating decision are duplicates of previous evidence (e.g., the Veteran's DD Form 214), most are new.  Nevertheless, they do not meet the regulatory definition of new and material evidence under 38 C.F.R. § 3.156(a).  These records do not tend to show that the Veteran's fatal hypertensive cardiovascular disease and contributory diabetes mellitus were somehow related to his military service.  They indicate that the Veteran was assigned to a medical holding detachment at Fort Polk, Louisiana in connection with Physical Evaluation Board proceedings in February 1970, but the medical basis was a vision defect and not cardiovascular disease or diabetes.  

In response to the appellant's contention that the Veteran's fatal conditions were related to Agent Orange exposure, the RO sought to determine whether the Veteran ever served in the Republic of Vietnam.  If there was affirmative evidence to show that he had, then his exposure to herbicides therein would be presumed, and service connection would be warranted for the conditions on a presumptive theory under 38 C.F.R. §§ 3.307, 3.309.  In December 2012, the National Personnel Records Center responded that it had no records of the Veteran's exposure to herbicides.  Further, the additional service personnel records also do not demonstrate that the Veteran was exposed to herbicides during service or that his service involved duty in Vietnam.  Thus, they are essentially duplicative of the evidence contained within the DD Form 214, which indicated that the Veteran's active duty included no foreign/sea service.  The Board acknowledges that a record of the Veteran's assignments during service indicates that in December 1969 the Veteran was "enroute to USARPAC" following which he was transferred to Fort Polk, Louisiana in April 1970 for his retirement.  Such a record suggests that the Veteran was in transit to the Asia-Pacific region; however, further review of the service treatment and personnel records clearly shows that he was being evaluated and treated for decreased vision at the U.S. Army Hospital at Fort Polk in December 1969 and was later referred for Physical Board proceedings at that site in February 1970, before he was medically retired in April 1970.  In other words, military department records do show that he ever served outside of the continental United States, including Vietnam, and exposure to herbicides may not be presumed, and is not shown.  Accordingly, the additional service records are not new and material evidence, because they are either cumulative of evidence previously considered or do not relate to the unestablished fact necessary to substantiate the claim.  None of the records tends to show a relationship between the Veteran's cause of death and his military service.  

In statements, the appellant asserts that the evidence of record supports her claim that the Veteran's fatal hypertensive cardiovascular disease and diabetes mellitus is related to service.  She is rather vague about her contentions, except that she did argue in October 2012 that the Veteran's cause of death was related to his exposure to Agent Orange (she provided no other details about the dates and nature of the exposure).  As earlier explained, the RO attempted to verify such exposure but was unsuccessful (in June 2013, given the lack of information, the RO made a formal finding that there was a lack of sufficient information to request research of Agent Orange exposure from JSRRC).  There is no evidence to substantiate the appellant's contentions.  

To the extent that the appellant's lay statements are offered as evidence that the Veteran's cause of death is related to service, the appellant as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether evidence is competent is a legal question, that is, whether the evidence is admissible as distinguished from the credibility of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  38 C.F.R. § 3.159; Layno v. Brown, 6 Vet. App. 465, 469 (1994) (A witness must have personal knowledge in order to be competent to testify to a matter; personal knowledge is that which comes to the witness through the use of the senses.).  In this case, whether the Veteran's fatal hypertensive cardiovascular disease and diabetes mellitus may be attributable to his period of service cannot be determined by the appellant based on personal observation without having specialized education, training, or experience.  38 C.F.R. § 3.159.  And it is not argued or shown that the appellant as a lay person is otherwise qualified through specialized education, training, or experience to offer an opinion on the medical question of whether or not the Veteran's cause of death is traceable to service.  Nor is the appellant shown to have any particular knowledge as to whether or not the Veteran was exposed to herbicides during service.  (For instance, she did not respond to the RO's April 2013 letter, which requested her to provide additional details about her allegation that the Veteran was exposed to Agent Orange during service.)

For this reason, the appellant's statements are not competent evidence on the unestablished fact necessary to substantiate the claim, that is, the relationship between the Veteran's cause of death and an injury, disease, or event in service.  Moreover, evidence that is not competent is not admissible, and therefore it is not new and material evidence under 38 C.F.R. § 3.156.  See King v. Brown, 5 Vet. App. 19, 21 (1992) (evidentiary assertions are presumed true except when the evidentiary assertion is beyond the competence of the person making the assertion).

As noted previously, the RO denied the claim in June 2002 because the record lacked evidence of the conditions in service (or in the initial post-service year) and of a relationship between the cause of death and service.  The appellant's statements are essentially cumulative of the evidence previously considered because they do not satisfy either element that was previously lacking to substantiate the service connection claim.  Accordingly, the statements do not meet the regulatory definition of new and material evidence under 38 C.F.R. § 3.156(a).

In sum, when considered with the previous evidence of record, the evidence added to the file since the 2002 RO decision does not constitute new and material evidence sufficient to reopen the claim of service connection for the cause of the Veteran's death.  The Board acknowledges the existence of a low threshold standard for reopening endorsed by the U.S. Court of Appeals for Veterans Claims in Shade v. Shinseki, 24 Vet. App. 110 (2010).  However, the Board finds that the additional evidence in no way relates to an unestablished fact necessary to substantiate the claim; it does not tend to show that the Veteran's cause of death was attributable to his active service.  The additional evidence received since the 2002 rating decision, when viewed in the context of the evidence already of record, simply does not raise a reasonable possibility of substantiating the appellant's claim.  As the additional evidence is not new and material, the claim of service connection for the cause of the Veteran's death may not be reopened.


ORDER

The appeal seeking to reopen a claim of service connection for the cause of the Veteran's death is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


